Supreme Court of the United States
                             Office of the Clerk
                     Washington, DC 20543-0001
                                                                    Scott S. Harris
                                                                    Clerk of the Court
                                                                    (202) 479-3011
                                  October 19, 2015


Clerk
Court of Criminal Appeals of Texas
P.O. Box 12308
Capitol Station
Austin, TX 78711


        Re:   Jeremy Crespin
              v. Texas
              No. 15-5627
              (Your No. WR-82,141-03; WR-82,141-04)


Dear Clerk:


        The Court today entered the following order in the above-entitled case:

        The petition for a writ of certiorari is denied.




                                           Sincerely,


                                                           4-2fa
                                           Scott S. Harris, Clerk




                                                             ^.      RECEIVED IN
                                                             COURT OF CRIMINAL APPEALS

                                                                     OCT 26 2015

                                                               ^belAcosta, Clerk